                          UNITED STATES DISTRICT COURT
                            DISTRICT OF CONNECTICUT

 ISMAEL ALAMO,
      Plaintiff,                                       CIVIL ACTION NO.
                                                       3:18-CV-00210 (JCH)
        v.

 NANCY E. BERRYHILL, ACTING
 COMMISSIONER OF SOCIAL
 SECURITY, U.S.A.,                                     SEPTEMBER 3, 2019
     Defendant.


RULING RE: MOTION TO REVERSE THE COMMISSIONER’S DECISION (DOC. NO.
                               27)

I.     INTRODUCTION

       Plaintiff Ismael Alamo (“Alamo”) brings this action under title 42 section 405(g) of

the United States Code, appealing from the final determination of the Commissioner of

Social Security (“the Commissioner”) denying his applications for disability insurance

benefits and supplemental security income. Motion to Reverse the Decision of the

Commissioner (“Pl.’s Mot.”) (Doc. No. 27). The Commissioner cross-moves for an order

affirming that decision. Defendant’s Motion to Affirm the Decision of the Commissioner

(“Def.’s Mot.”) (Doc. No. 28).

       For the reasons set forth below, the Motion to Reverse the Decision of the

Commissioner is GRANTED, and the Motion to Affirm the Decision of the

Commissioner is DENIED. The case is remanded to the ALJ for proceedings consistent

with this decision.




                                             1
II.   BACKGROUND

      A.       Facts

      On August 18, 2012, Alamo was involved in a serious accident while riding an all-

terrain vehicle. Stipulation of Facts (Doc. 27-1) at 2. Alamo was taken to Hartford

Hospital where he was diagnosed with a subdural hemorrhage, fractures of the third

through seventh ribs on the right, a transverse process fracture at the L1 level, and a

right frontal contusion. R. 375. The trauma unit subsequently added the additional

diagnoses of traumatic brain injury and subdural hematoma. Alamo was discharged on

August 27, 2012, with instructions to follow up with the Trauma Clinic at Hartford

Hospital. R. 377.

      Alamo was seen at the Trauma Clinic on September 5, 2012 and September 12,

2012. On both occasions, Alamo complained of continued pain and was provided

medications.

      The next medical record is from February 10, 2014. Stipulation of Facts at 5.

      Alamo was seen on February 10, 2014, at First Choice Health Centers by APRN

Brittany Enz. R. 409–411. She noted that Alamo was homeless and was recently

approved for medical insurance. Id. She further noted a history of traumatic brain injury

and back pain. She ordered spinal X-rays, which were taken on February 10, 2014.

The radiologist concluded that the X-rays showed “[n]o evidence for acute injury or

significant degenerative change. Mild curvature to the lower thoracic spine.

Sacralization of L5 bilaterally which could be the source of chronic pain.” R. 416.




                                            2
       Alamo returned to APRN Enz on February 17, 2014. He continued to complain

of pain and was prescribed medication. APRN Enz also referred Alamo to pain

management, MRI testing, and physical therapy. R. 407.

       On February 24, 2014, Alamo underwent MRI testing. The cranial MRI was

interpreted as unremarkable. R. 412. The lumbar MRI noted that “there may be

sacralization of L5 seen on the axial sequences” and, at L4-5 “[t]here is a disk

desiccation and a mild annular disk protrusion with a small central annular tear and/or

contained extrusion.” R. 414.

       Alamo was seen again by APRN Enz on March 18, 2014. R. 422–423. APRN

Enz changed Alamo’s prescription after Alamo complained that his medication was

ineffective. APRN Enz noted that she would complete the disability paperwork and

noted the importance of a functional capacity evaluation. She referred Alamo to Easter

Seals to complete this evaluation. At a follow up appointment on April 8, 2014, APRN

Enz noted that Easter Seals was unable to complete the evaluation. R. 420. She

further noted that she would help “in any ways [sic] I could” with Alamo’s disability

application. R. 421.

       Alamo returned to APRN Enz on July 24, 2014, and August 21, 2014. R. 448,

446. At the July 2014 appointment, Alamo informed APRN Enz that he failed to attend

a neurology appointment at the UCONN Health Center. APRN Enz urged Alamo to

reschedule the appointment. APRN Enz also referred Alamo to “Pain Medicine” due to

Alamo’s chronic pain. R 447.

       Alamo was seen by Dr. Qassem Kishawi at the Woodland Anesthesiology Pain

Management Center of the St. Francis Medical Center on September 8, 2014. Alamo



                                             3
complained to Dr. Kishawi of severe low back pain. On examination, Dr. Kishawi found

Alamo to be in “moderate distress.” R. 461. He further noted that “[e]xam of the lower

extremities for motion, sensory, reflex, vascular exam and range of motion is otherwise

unremarkable.” R. 461. Dr. Kishawi noted that Alamo suffers from “lumbar spinal

stenosis” and ordered a lumbar epidural steroid injection. R. 462.

        During this time, Alamo attended three physical therapy sessions at Mt. Saini

Center for Rehabilitation/Sports. R. 459. Alamo was initially evaluated on September

4, 2014. The medical diagnosis was “sacralization of the lumbar vertebra” and the

therapy diagnosis was “decreased active [range of motion in the] lumbar spine, spasm

in the low back region, difficulty with IADL [independent activities of daily living].” R.

459. The record further noted that Alamo “still has difficulty in bending in all directions

in the lumbar spine.” It was also noted that Alamo had missed most of the physical

therapy sessions; he was therefore discharged from physical therapy on October 20,

2014.

        Alamo returned to APRN Enz at First Choice on September 23, 2014, and

October 23, 2014. R. 444, 442. In these appointments, Alamo discussed cortisone

injections, physical therapy, and pain management at St. Francis. Despite this

treatment, Alamo continued to complain of back pain. Id. Physical examinations were

notable only for “lumbar pain and limited range of motion.” Id.

        When Alamo returned to First Choice on December 16, 2014, he was seen by

Dmitry A. Drapach, D.O. R. 440. Dr. Drapach noted that physical examinations

reflected no changes from the prior visit. Alamo continued to complain of pain, and Dr.

Drapach adjusted his medications. Id.



                                              4
       On February 23, 2015, Alamo was seen by a neurologist at the UCONN Health

Center. R. 463. In the consultation, Alamo complained of headaches and chronic back

pain. The reporting physician noted that he would follow up after a cranial MRI. The

report noted that Alamo had the correct medication to treat his headaches and that he

would not make changes until after an MRI. The report concluded “[b]ackache

management per primary care.” R. 465.

       The report from UCONN Health Center is the last contemporary medical chart

note in the record. Stipulation of Facts at 5.

       The Record contains a May 23, 2016 letter from Torise Baker, Alamo’s full time

care-taker. She reported that Alamo requires constant supervision and suffers from

mood swings. R. 374.

       Furthermore, there is a July 6, 2016 letter from Wendy Epps, M.Ed, LADC. R.

467. Epps had provided therapy services to Alamo since August 2014. Epps reported

that Alamo suffers from PTSD and recommended that Alamo seek medical attention to

address these issues. R. 467.

       The record also contains reports from two examining physician consultants and

four non-examining consultants. At the request of the State Agency, Alamo underwent

two examinations. On April 26, 2014, Dr. Andrew B. Pleshkevich, Ph.D., conducted a

psychological examination. Dr. Pleshkevich noted that Alamo’s affect “was depressive

and he appeared to be in noticeable pain.” R. 426–427. Alamo’s score on the Mini-

Mental States Exam indicated no impairment. R. 427. On the WAIS-IV test, Alamo

demonstrated a Full Scale IQ of 89 (low average). Although Alamo scored Average or




                                             5
Low Average in most categories, Alamo showed severe impairment on a subtest

requiring him to repeat numbers, a result consistent with traumatic brain injury. R. 430.

       On June 10, 2014, Dr. Yacov Kogan performed a medical consultative

examination. Except for Alamo’s report of “tenderness to palpation . . . from L1 to S1”

the physical examination was entirely unremarkable. Stipulation of Facts at 13. Dr.

Kogan diagnosed Alamo with chronic back pain, chronic tension-type headaches,

intermittent blurred vision and light-headedness, and depressive mood. R. 434. He

noted that some work-related activities involving sitting, standing, walking, bending,

lifting, carrying, and reaching would be mildly limited; work-related activities involving

speaking, comprehending, remembering, and carrying out instructions would not be

limited. R. 434.

       The record also includes two non-examining medical consultants and two non-

examining psychological consultants. On July 15, 2014, Dr. Lawrence Schaffzin, a

state agency medical consultant, reviewed the evidence and assessed that Alamo could

lift and/or carry up to twenty pounds occasionally and ten pounds frequently. R. 106.

He further opined that, during the course of an eight-hour work day, Alamo could sit,

stand, and/or walk for about six hours each. R. 106. Dr. Papntonio, a State agency

medical consultant, reviewed the evidence of record on September 29, 2014, and made

the same findings. R. 133.

       Dr. Theresa Harris, a State agency psychological consultant, reviewed the

evidence of record on May 5, 2014. R. 103–05, 108–10. In her residual functional

capacity (“RFC”) assessment, Dr. Harris assessed moderate limitations in maintaining

attention and concentration for extended periods of time, completing a normal workday



                                              6
and work week without interruptions from psychologically-based symptoms, and

responding appropriately to changes in the work setting. R. 109. Dr. Leveille reviewed

the evidence of record on September 3, 2014 and made similar assessments. R. 135.

       B.     Procedural History

       Alamo applied for Disability Insurance Benefits and Supplemental Security

Income Benefits on February 21, 2014. The applications were denied by notices dated

July 16, 2014. R. 142–50. Alamo filed a request for reconsideration and his request

was denied by notices dated October 20, 2014. R. 154–160. Alamo requested a

hearing before an Administrative Law Judge (“ALJ”) on November 23, 2014. R. 161.

       That hearing took place before ALJ John Noel on June 17, 2016. ALJ Noel

heard Alamo’s testimony and also heard testimony from a vocational expert. On August

31, 2016, the ALJ denied Alamo’s claim. R. 17–37.

       The ALJ found that Alamo has the severe impairments of degenerative disc

disease in the lumbar spine, organic brain disorder and affective disorder. The ALJ

found that Alamo’s headaches were “non-severe.” R. 23. The ALJ also found that

Alamo has the residual functional capacity to perform light with some limitations. R. 27.

Additionally, the ALJ found that Alamo can deal only with routine changes in the work

setting. He found that Alamo is restricted to performing work involving simple routine

tasks and that use of judgement is limited to simple, work related decisions. R. 25. He

further found that Alamo is “unable to perform work on a team with co-workers and can

only tolerate occasional contact with the general public.” Id.




                                             7
       Based on the testimony at the hearing of the vocational expert, the ALJ found

that occupations exist in substantial numbers in the national economy that Alamo was

capable of performing. R. 31.

       On September 9, 2016, Alamo filed a Request for Review by the Appeals

Council. On September 25, 2017 the Appeals Councils denied Alamo’s Request for

Review. R. 1–5. Alamo subsequently filed this appeal.

III.   STANDARD OF REVIEW

       A decision that a claimant is not disabled must be affirmed if it is supported by

substantial evidence, and if the ALJ applied the correct legal standards. See 42 U.S.C.

§ 405(g). “Substantial evidence” requires “more than a mere scintilla of evidence. It

means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)).

IV.    DISCUSSION

       Alamo raises three errors: (1) that the ALJ failed to adequately develop the

administrative record, Plaintiff’s Memorandum in Support of Motion to Reverse the

Decision of the Commissioner (“Pl.’s Mem.”) (Doc. No. 27-2) at 1, (2) that the ALJ’s

Step Five findings were insufficient, id. at 15, and (3) that the ALJ insufficiently

evaluated plaintiff’s claims of pain, id. at 25. The court addresses each of these

arguments in turn.

       A.     Adequate Development of the Record

       An ALJ in a social security benefits hearing has an affirmative obligation to

develop the record adequately. See Rosa v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999).



                                              8
The duty exists “even when . . . the claimant is represented by counsel.” Pratts v.

Chater, 94 F.3d 34, 37 (2d Cir. 1996) (“It is the rule in our circuit that ‘the ALJ, unlike a

judge in a trial, must himself affirmatively develop the record’ . . .”) (quoting Echevarria

v. Sec'y of Health & Human Servs., 685 F.2d 751, 755 (2d Cir. 1982)). In developing

the record, the expert opinions of a treating medical professionals are of particular

importance. See Hallet v. Astrue, No. 3:11-cv-1181, 2012 WL 4371241, at *6 (D. Conn.

Sept. 24, 2012); Ayer v. Astrue, No. 2:11-CV-83, 2012 WL 381784, at *3 (D. Vt. Feb. 6,

2012) (remanding to the ALJ “given the ALJ’s failure to request medical opinions from

any of Ayer’s treating providers . . . which resulted in a substantial gap in the record”).

       Whether the ALJ has satisfied this duty to develop the record is a threshold

question. Before determining whether the Commissioner’s final decision is supported

by substantial evidence under section 405(g) of title 42, “the court must first be satisfied

that the ALJ provided plaintiff with ‘a full hearing under the Secretary’s regulations’ and

also fully and completely developed the administrative record.” Scott v. Astrue, 09-CV-

3999 (KAM), 2010 WL 2736879, at *12 (E.D.N.Y. July 9, 2010) (quoting Echevarria, 685

F.2d at 755).

       Alamo asserts that the ALJ failed to adequately develop the record in several

respects: (1) he failed to include the complete medical records relating to his

hospitalization at Hartford Hospital, Pl.’s Mem. at 3, (2) he failed to seek additional

evidence from Dr. Qassem Kishawi of the Woodland Anesthesiology Pain Management

Center of the St. Francis Medical Center, id. at 4, (3) he failed to include in the record

any evidence after February 23, 2015, id. at 5, and (4) he failed to seek medical source

statements from Alamo’s treating medical professionals, APRN Brittany Enz and Dmitry



                                               9
A. Drapach, D.O., id. at 4–5. While the court is not persuaded by all of Alamo’s claims

regarding how far the ALJ should have gone to develop the record, the court finds that

remand is required, given the ALJ's failure to seek the additional records from Dr.

Kishawi and request medical opinions from any of Alamo’s medical sources: the failure

to do so resulted in a substantial gap in the record.

       With respect to Dr. Kishawi, the record indicates that Dr. Kishawi began treating

Alamo in September 2014 for chronic pain related to lumbar spinal stenosis. R. 460.

The record before the ALJ contained a single record from Dr. Kishawi – Alamo’s initial

evaluation. Id. During the hearing, Alamo’s non-attorney counsel informed the ALJ that

the 2016 records from Dr. Kishawi’s pain management center were missing. R. 50.1

The ALJ characterized these missing record as “very important to have” and instructed

Alamo’s non-attorney counsel to submit the evidence within three weeks. R. 50, 83.

Ultimately, the record before the ALJ failed to include any additional records from Dr.

Kishawi or St. Francis.

       The Commissioner asserts that the ALJ fulfilled his duty to adequately develop

the record by granting three weeks to obtain additional evidence from Dr. Kishawi and

advising Alamo’s counsel to inform the ALJ if he had any difficulty obtaining these

records. Defendant’s Memorandum in Support of Support of Her Motion for an Order

Affirming Her Decision (“Deft.’s Mem.”) (Doc. No. 28-1) at 6. In support of this

proposition, the Commissioner cites Jordan v. Commissioner of Social Security, 142 F.

App’x. 542 (2d Cir. 2005). However, in Jordan, the ALJ later contacted counsel to



       1  At the hearing, Alamo’s non-attorney counsel informed the ALJ that “[w]e’re missing records
from St. Francis on Gillette Street.” R. 50. The Woodland Anesthesiology Pain Management Center of
St. Francis Hospital is located on Gillette Street. Its address is 114 Woodland Street.

                                                  10
remind him that the sought-after evidence had not been received and that “a decision

would be made on the existing record unless such evidence was timely submitted.” Id.

at 543. Here, there is no evidence that the ALJ followed up with Alamo’s

representative. An ALJ does not satisfy his duty to develop the record by providing

more time and instructing counsel to ask for assistance in retrieving the evidence if

needed. See Henneghan v. Berryhill, No. 3:16-CV-01507 VLB, 2018 WL 1316195, at

*7 (D. Conn., 2018) (“In this case, the ALJ failed to take adequate steps to secure Dr.

Camacho’s records. The record indicates that the ALJ asked Plaintiff’s representative to

submit Dr. Camacho’s records within 30 days, but the record does not indicate that the

ALJ took any other steps to secure those records.”).

       The failure of the ALJ to seek the records of Dr. Kishawi constitutes a failure to

adequately develop the record. These records would have assisted the ALJ in

determining Alamo’s functional capacity as it is limited by his spinal injury. The record

before the ALJ demonstrated conflicting evidence on this very issue. Alamo contends

that the back injury he suffered is a source of chronic pain that limits his ability to work.

This claim is, to some extent, corroborated by reports form APRN Enz and Dr. Drapach,

which reflect consistent complaints of pain. See R. 406–411; 420–424; R 436–R. 452.

Alamo’s complaints of pain are also, to some extent, consistent with the conclusions of

an examining radiologist. See R. 416 (identifying sacralization of the fifth lumbar

vertebra which “could be the source of chronic pain”). The examining consultative

physician, however, found that Alamo’s work-related activities are only “mildly limited

due to lower back pain.” R. 434. The missing records from Dr. Kishawi—an

anesthesiologist treating Alamo’s pain, R. 460—would have assisted the ALJ in



                                              11
resolving this conflicting evidence. At the hearing, the ALJ acknowledged the

significance of these missing records, and noted that they would be “very important to

have.” R. 83. Despite this recognition, however, there is no indication that the ALJ

attempted to “fill [the] clear gaps in the administrative record.” Rosa, 168 F.3d at 79.

The failure to fill this clear gap constitutes harmful error. On remand, the ALJ should

seek the missing records from Dr. Kishawi.

       Alamo also contends that the ALJ failed to adequately develop the record

because he did not seek medical source statements from Brittany Enz, APRN and

Dmitry A. Drapach, D.O. This court agrees.

       With respect to APRN Enz, the record before the ALJ makes clear that APRN

Enz was a central figure in Alamo’s treatment. APRN Enz provided care for Alamo from

February 2014 through October 2014, treating Alamo on at least nine occasions. R.

406–411, 442–452.     While the Disability Report filed on the same day as Alamo’s

disability application does not list APRN Enz by name, it does include the name and

address of APRN Enz’s clinic. R. 311. APRN Enz is listed as Alamo’s doctor in August

2014 (in Alamo’s Disability Report Appeal, R. 333) and as Alamo’s primary care

provider in December 2014 (in Dr. Drapach’s treatment notes, R. 440). During APRN

Enz’s treatment of Alamo, APRN Enz expressed preoccupation with Alamo’s disability

application and a willingness to “help in any ways [sic] I could.” R. 421. See also R.

423 (“I will complete disability paperwork. . .”). Despite the central role that APRN Enz

played in Alamo’s treatment, and despite her willingness to assist in Alamo’s disability




                                             12
application, there is no evidence that the ALJ sought a medical source statement from

APRN Enz.2

        The record also demonstrates that the ALJ failed to seek a medical source

opinion form Dr. Drapach. Dr. Drapach treated Alamo on at least three occasions, from

December 2014 through February 2015.3 See R. 436–441.

        A medical source statement from treating clinicians are of particular importance

to a disability determination. See Hallet v. Astrue, No. 3:11-cv-1181, 2012 WL 4371241,

at *6 (D. Conn. Sept. 24, 2012) (concluding that, “[b]ecause the expert opinions of a

treating physician as to the existence of a disability are binding on the factfinder, it is not

sufficient for the ALJ simply to secure raw data from the treating physician” and

remanding for further development of the record). The failure of the ALJ to request

opinions from a claimant’s medical sources can constitute harmful error. See Ayer v.

Astrue, No. 2:11-CV-83, 2012 WL 381784, at *3 (D. Vt. Feb. 6, 2012) (remanding to the

ALJ “given the ALJ’s failure to request medical opinions from any of Ayer’s treating

providers . . . which resulted in a substantial gap in the record”).

        The Commissioner accurately notes that the Second Circuit has held that “lack of

a [medical source] statement does not render the medical source’s report incomplete.”

Deft.’s Mem. at 6 (citing Tankisi v. Comm’r of Soc. Sec., 521 Fed. App’x 29, 34 (2d Cir.




        2 The court notes that although APRN Enz is not a physician, she qualifies as a medical source.
See, e.g., Ayer v. Astrue, No. 11-CV-83, 2012 WL 381784, *4 (D. Vt. Feb. 6, 2012) (“[T]he Court finds
that the ALJ failed to properly develop the record with respect to opinions from Ayer's treating medical
sources, including Nurse Practitioner Laurent.”).
        3 The court need not decide whether Dr. Drapach qualifies as a treating physician based on the
three instances in which he treated Alamo. The ALJ’s failure to seek a medical source statement from
APRN Enz alone is sufficient to demonstrate a failure to adequately develop the record.

                                                   13
2013)). However, in so holding the Court of Appeals emphasized two aspects of the

record that are absent here.

       First, the Second Circuit noted in Tankisi that the treating physician had provided

an informal assessment of Tankisi’s limitations, even though the record did not contain

that physician’s formal opinion of Tankisi’s residual functional capacity. See id. “Some

courts have therefore distinguished Tankisi and remanded for development of the

record in cases where the treating physician’s notes did not include an informal

assessment of the claimant’s RFC.” Moreau v. Berryhill, No. 3:17-CV-00396 (JCH),

2018 WL 1316197, at *8; see also DeLeon v. Colvin, No. 3:15-CV-01106 (JCH), 2016

WL 3211419, at *4 (D. Conn. June 9, 2016) (“Records that are deemed to be complete

without a medical source statement from a treating physician contain notes that express

the treating physician’s views as to the claimant’s residual functional capacity, i.e., the

treating physician’s views can be divined from their notes, and it is only a formal

statement of opinion that is missing from the Record.”); La Torre v. Colvin, No. 14-CV-

3615 (AJP), 2015 WL 321881, at *12 (S.D.N.Y. Jan. 26, 2015) (“Unlike the ALJ in

Tankisi. . . , ALJ Russak did not have even an informal assessment of La Torre’s

limitations on which to rely in making his determination.”); Swanson v. Colvin, No. 12–

CV–645S, 2013 WL 5676028, at *5 (W.D.N.Y. Oct. 17, 2013).

       Alamo’s case is similarly distinguishable from Tankisi on this basis. The record

contains progress notes from APRN Enz and Dr. Drapach for dates on which Alamo

was treated at First Choice Health Centers. See R. 406–411; 436–452. These

progress notes primarily discuss Alamo’s symptoms, diagnoses, and treatment plan,

including referrals to several other service providers. See id. They also include



                                             14
observations based on general examinations including assessments of Alamo’s general

appearance, gait, and vital signs. However, the progress notes do not contain

assessments of the scope of Alamo’s work-related capabilities or limitations based on

Alamo’s back injury or brain injury. See id. “Thus, the record here contains neither a

formal nor an informal RFC assessment by a treating physician on which the ALJ could

have relied in making an RFC determination and is therefore less complete than the

record in Tankisi.” Moreau, 2018 WL 1316197, at *8.

      Second, this case is distinguished from Tankisi because the record before the

ALJ was not sufficiently extensive to negate the need for a treating source opinion on

Alamo’s RFC. In Tankisi, the court emphasized the “voluminous medical record” before

the ALJ. Tankisi, 521 Fed. App’x at 34. No such voluminous medical record exists

here. The complete medical record before the ALJ consisted of only 92 pages. See R.

375–465. The medical record is significantly smaller than—indeed, a fraction of—the

medical records challenged in other cases as inadequate, but found to be sufficient.

See, e.g, Sena v. Berryhill, No. 3:17-CV-912 MPS, 2018 WL 3854771, at * 14 (D. Conn.

Aug. 14, 2018) (finding that 1,432 pages of medical records “constitute a voluminous

record from which the ALJ could determine Mr. Sena’s RFC.”) (quoting Tankisi, 521

Fed. App’x. at 32); Mercado v. Berryhill, No. 16-CV-6087 PKC, 2017 WL 3328177, at

*17 (S.D.N.Y. Aug. 3, 2017) (finding that the ALJ was under no further obligation to

develop the record when the record contained “nearly 1,000 pages of medical records”)

(citing Tankisi, 521 Fed. App’x. at 34)). Despite the paucity of evidence in the medical

record, there is no indication that the ALJ made an effort to seek medical source




                                           15
statements form APRN Enz or Drapach, or to retrieve the missing records from Dr.

Kishawi.

      The Commissioner further contends that the medical source statements were not

necessary because the opinions of the consulting physicians provided substantial basis

upon which the ALJ relied when determining Alamo’s residual functional capability as

limited by his brain injury and spinal injury. Deft.’s Mem. at 7–9. In determining whether

the opinions of these consulting physicians constitute a complete record, “the court

must assess the quality and scope of these opinions, not merely the quantity.” Moreau,

2018 WL 1316197, at *8. See Sanchez, 2015 WL 736102, at *6–*7 (noting that the

consulting psychologist’s statements, on which the ALJ appeared to rely, were

equivocal); La Torre, 2015 WL 321881, at *12 (noting that the consultative examinations

were insufficient to support the ALJ’s RFC determination and, therefore, that the ALJ

should have further developed the record).

      The court concludes that the record is not sufficiently extensive to negate the

necessity for the opinions of Alamo’s medical sources. In particular, the record lacks

substantial evidence that Alamo is capable of unskilled work. To conclude that Alamo is

capable of unskilled work, the ALJ must rely on substantial evidence that he can be able

to understand, carry out, and remember simple instructions; respond appropriately to

supervision, co-workers, and usual work situations; and deal with changes in a routine

work setting. 20 C.F.R. §§ 404.1521, 404.1545(c), 416.921, 416.945(c); SSR 85-15.

      The ALJ based his determination that Alamo retained the RFC to perform

unskilled work on evidence from Dr. Harris, Dr. Levielle, and Dr. Pleshkevich. Of these

three sources, only Dr. Pleshkevich examined Alamo. Pleshkevich’s statements are far



                                             16
from conclusive and lack a robust RFC assessment. For instance, Pleshkevich’s report

notes that “Mr. Alamo’s particular abilities were somewhat uneven” and simply

characterizes these abilities as average or low average. R. 430. Plashkevich noted

that Alamo exhibited at least one severe impairment consistent with traumatic brain

injury, id; however, Pleshkevich failed to opine as how this impairment or any of the

areas of low average functioning would affect Alamo’s RFC. Dr. Harris and Dr.

Levielle, the two non-examining state psychological consultants, provided clearer

assessments of Alamo’s RFC as limited by his brain injury. R. 108, 109, 134, 135.

However, these opinions were based on the evidence of the record – a record this court

has determined was incomplete. The lack of an RFC opinion from the examining

psychologist, along with the lack of a medical source statement from a treating clinician,

demonstrates that the ALJ failed to adequately develop the medical record as it pertains

to Alamo’s organic brain injury. See Ayer, 2012 WL 381784, at *6 (remanding for

development of the record “[b]ecause the ALJ failed to seek an opinion as to [the

plaintiff’s] disability from her treating sources before relying on the opinions of non-

treating, non-examining sources”).

       The ALJ based his determination that Alamo retained the RFC to perform a

range of light work on evidence from Dr. Kogan, Dr. Schaffzin, and Dr. Papantonio. To

conclude that Alamo is capable of doing light work, the ALJ must rely on substantial

evidence that Alamo can lift at least 20 pounds at a time with frequent lifting or carrying

of objects weighing up to 10 pounds. 20 C.F.R. §§ 404.1567(b), 416.967(b). The full

range of light work requires standing or walking, off and on, for a total of approximately

six hours of an eight-hour workday. Social Security Ruling 83-10. Once again, of the



                                             17
three physicians relied upon by the ALJ, only one—Dr. Kogan—examined Alamo. Dr.

Kogan, like Dr. Pleshkevich, examined Alamo on one occasion. R. 425. But unlike Dr.

Pleshkevich’s report, Dr. Kogan included a medical source statement. This medical

source statement concluded that there are no range of motion deficits limiting Alamo’s

ability to perform most categories of light work. R. 434. Non-examining consultants

reviewed Dr. Kogan’s report and the evidence of record and concluded that Alamo

could lift 20 pounds occasionally and sit, stand, and/or walk for six hours out of an eight-

hour work day. R. 106, 134. The ALJ therefore concluded that Alamo was capable of

light work. R. 27.

       The Commissioner asserts that the reports from Dr. Kogan, Dr. Schaffzin, and

Dr. Papantonio and consult notes of APRN Enz constitute an adequately developed

record as it pertains to Alamo’s spinal injury. However, this court has noted that “the

presence of a consulting examiner’s report does not necessarily indicate that the record

is robust enough to support the ALJ’s decision without an opinion from a treating

source.” Moreau, 2018 WL 1316197, at *8. Unlike consultative physicians, treating

clinicians have the “opportunity to develop an informed opinion as to the physical status

of a patient” over the course of treatment, and are therefore “so much more reliable

than that of an examining physician who sees the claimant once. . .” Hallett v. Astrue,

No. 3:11-CV-1181 (VLB), 2012 WL 4371241, at *6 (D. Conn. Sept. 24, 2012). “Some

courts in this Circuit have therefore remanded for the ALJ to develop the record by

obtaining a treating source opinion, even where the record contained the opinion of a

consulting physician who examined the patient.” Moreau, 2018 WL 1316197, at *8

(citing Downes v. Colvin, No. 14-CV-7147, 2015 WL 4481088, at *14 (S.D.N.Y. July 22,



                                            18
2015); Sanchez, 2015 WL 736102, at *6; La Torre, 2015 WL 321881, at *12). In

Downes and Sanchez, the court specifically noted that the consulting physician

examined the claimant only once. See Downes, 2015 WL 4481088, at *14; Sanchez,

2015 WL 736102, at *6 (noting that the consulting physician in Tankisi examined Taknisi

twice). The Second Circuit has noted that “ALJs should not rely heavily on the findings

of consultative physicians after a single examination.” Selian v. Astrue, 708 F.3d 409,

419 (2d Cir. 2013); Cruz v. Sullivan, 912 F.2d 8, 13 (2d Cir. 1990) (noting that “a

consulting physician’s opinions or report should be given limited weight” because

“consultative exams are often brief, are generally performed without benefit or review of

claimant’s medical history and, at best, only give a glimpse of the claimant on a single

day”).

         The ALJ’s failure to seek medical source statements from APRN Enz and Dr.

Drapach constituted a failure to develop the record, the records of the State’s consulting

physicians notwithstanding. The record establishes that APRN Enz and Dr. Drapach are

the two medical providers best situated to comment on the symptomatology of Alamo’s

back injury and the impact it would have on Alamo’s work. Despite this, there is no

indication that the ALJ sought a medical source statement from either clinician.

Furthermore, there is no indication that the ALJ made any attempt to retrieve the

missing records from Dr. Kishawi. This case is therefore quite unlike Tankisi, where the

absence of medical source statements did not justify remand because the ALJ had the

benefit of a “voluminous” record and “an assessment of Tankisi’s limitations from a

treating physician.” 521 Fed. App’x at 34.




                                             19
       In light of the foregoing analysis, the court concludes that the ALJ failed to

adequately develop the medical record. Furthermore, the court finds that there is not

substantial evidence in the record supporting the ALJ’s decision that Alamo could

perform light, unskilled work. On remand, the ALJ should seek medical source

statements from Alamo’s treating clinicians, including APRN Enz and Dr. Drapach, on

this issue. The ALJ should similarly seek the missing records from Dr. Kishawi of the

Woodland Anesthesiology Pain Management Center at the St. Francis Medical Center.

       B.     Step Five Analysis

       Alamo next contends that the ALJ failed in his Step Five analysis. At Step Five,

the Commissioner must show that “there are significant numbers of jobs in the national

economy that the claimant can perform given the claimant’s residual functional capacity,

age, education, and work experience.” McIntyre v. Colvin, 758 F.3d 146, 150 (2d Cir.

2014) (citing Burgess v. Astrue, 537 F.3d 117, 120 (2d Cir. 2008)); 20 C.F.R. §§

404.1520(a)(4)(i)–(v), 416.920(a)(4)(i)–(v)). The ALJ may meet his burden “either by

applying the Medical Vocational Guidelines or by adducing testimony of a vocational

expert.” McIntyre, 758 F.3d at 151.

       The use of hypotheticals is one method of adducing the testimony of a vocational

expert. “An ALJ may rely on a vocational expert’s testimony regarding a hypothetical as

long as the facts of the hypothetical are based on substantial evidence, and accurately

reflect the limitations and capabilities of the claimant involved.” Calabrese v. Astrue,

358 F. App'x. 724, 276 (2d Cir. 2009) (summary order) (internal citations omitted). To

meet the burden of Step Five under the Social Security regulations, “[t]he Commissioner

need show only one job existing in the national economy that [Claimant] can perform.”



                                             20
Bavaro v. Astrue, 413 F. App'x. 382, 384 (2d Cir. 2011) (summary order) (citing 42

U.S.C. § 423(d)(2)(A); 20 C.F.R. § 404.1566(b)).

       Alamo contends that (1) substantial evidence does not support the RFC

underlying ALJ’s hypotheticals, Pl.’s Mem. at 23–25, and (2) substantial evidence does

not support the ALJ’s determination that the occupations identified by the vocational

expert exist in significant numbers in the national economy, Pl.’s Mem. at 18–21.

       As a preliminary matter, this court agrees with Alamo that the RFC underlying the

ALJ’s hypothetical is not supported by substantial evidence. The ALJ’s hypothetical

involved an individual with the RFC to perform light, unskilled work. R. 80. As

discussed above, this RFC determination was made without a medical source

statement from any of Alamo’s treating clinicians. See, supra § IV(A). Furthermore, this

RFC determination was made without the benefit of an adequately developed record.

Id. On remand, the ALJ should ensure that any hypotheticals used in Step Five are

based on substantial evidence from an adequately developed medical record.

       Alamo next contends that substantial evidence does not support the ALJ’s

determination that the occupations identified by the vocational expert exist in significant

numbers. Pl.’s Mem. at 18–21. Specifically, Alamo argues that the vocational expert

provided no basis for the court to test the accuracy and reliability of his job incidence

testimony, Pl.’s Mem. at 18; and, therefore, it was reversible error for the ALJ to rely on

the testimony. This court agrees.

       In the Second Circuit, an ALJ need not require the vocational expert “to identify

with specificity the figures or sources supporting his conclusion, at least where he

identified the sources generally.” McIntyre, 758 F.3d at 152. The ALJ can “reasonably



                                             21
credit” the vocational expert’s testimony if such testimony is given “on the basis of the

expert’s professional experience and clinical judgment” and is not “undermined by any

evidence in the record.” Id. The ALJ should also test whether the vocational expert’s

conclusions are consistent with the Directory of Occupational Titles (DOT). Social

Security Ruling 00-4p, 2000 WL 1898704 (Dec. 4, 2000); 20 C.F.R. § 404.1566 (noting

that ALJs “rely primarily” on the DOT). Because the DOT only defines jobs and does

not provide specific information regarding the number of jobs available, the vocational

expert must cite another source that allows the ALJ to test the accuracy or reliability of

his conclusions. See Hernandez v. Berryhill, No. 3:17-CV-368 (SRU), 2018 WL

1532609, at *15 (D. Conn. Mar. 29, 2018) (“By failing to identify any sources that he

consulted, even generally, in determining the availability of jobs, the vocational expert’s

testimony did not comport with the Second Circuit’s standard that he cite the sources

used in coming to such a determination.”).

       Here, the vocational expert testified regarding the number of jobs that Alamo

could perform given Alamo’s limitations as characterized by the ALJ in hypothetical

questions. R. 81. In responding to the ALJ’s hypotheticals, the vocational expert

provided six possible jobs, listed their DOT codes, and provided the number of available

jobs for each listed position (both nationally and within Connecticut). Id. However, in

responding to two of three ALJ hypotheticals, he did not identify any publication or

source that he consulted in determining the number of available jobs, as is required.

See Hernandez, 2018 WL 1532609, at *15. A vocational expert can base his opinion on

professional experience. See McIntyre 758 F.3d at 152. In this case, the vocational

expert relied upon his survey work when providing his opinion regarding the availability



                                             22
of jobs within the “sit-stand option” of the ALJ’s hypothetical. R. 81. He did not,

however, provide a basis for his opinion regarding the availability of jobs as to the ALJ’s

light work hypothetical or sedentary hypothetical. Id. at 80, 81. Given this court’s

conclusion that the ALJ failed to adequately develop the record, see supra § IV(A), and

failed to present a hypothetical supported by sufficient evidence, see supra § IV(B), this

court will not conclude that it was error for the ALJ to rely upon the vocational expert’s

testimony. The court notes, however, that on remand, the ALJ should ensure that the

vocational expert provides a sufficient basis for his opinions on all available jobs.

       C.     Analysis of Alamo’s Subjective Complaints of Pain

       In light of the court’s conclusion that the ALJ failed to adequately develop the

record, see supra § IV(A), and lacked substantial evidence to support his Step Five

determinations, see supra § IV(B), the court does not reach the merits of the parties’

arguments with regard to Alamo’s subjective complaints of pain. Nonetheless, the court

recognizes that the ALJ appropriately considered Alamo’s lack of treatment and poor

compliance with treatment recommendations. R. 26, 27.

       However, on remand the ALJ should more clearly consider Alamo’s extensive

history of pain and explicitly describe the weight that he afforded Alamo’s subjective

complaints of pain. In his Decision, the ALJ largely limits his discussion of Alamo’s pain

to a single paragraph. R. 26. He notes Alamo’s history of alleging pain, the results of

medical testing, and Alamo’s history of nontreatment and noncompliance. R. 26. The

ALJ’s analysis, however, fails to appreciate the extensive nature of Alamo’s history of

pain. The record indicates that, on nearly every consultation with Alamo’s treatment

providers, Alamo complained of back pain. See R. 406–411, 436–452. Alamo’s



                                             23
treating clinicians did not discount his complaints of pain; rather, they prescribed pain

medication to lessen his symptoms, referred him to pain management, and referred him

to specialists for further testing. Notably, this testing confirmed the possibility of chronic

pain. An examining radiologist concluded that Alamo suffered from sacralization of the

fifth lumbar vertebra and that this “could be the source of chronic pain.” R. 416.

       Alamo’s actions further suggest that his complaints were credible. Since his

accident in 2012, Alamo has attempted to manage pain with medication. From

February 2014 to February 2015, Alamo sought treatment at the pain management

center at St. Francis, R. 460; received cortisone injections, id.; sought treatment with a

chiropractic doctor, R. 436–441; and engaged (to a limited degree) with physical

therapy, R. 459. The record before the court also indicates that Alamo continued to

seek treatment at St. Francis through 2016, R. 50, evidence that is not included in the

record. This case is therefore quite unlike those the Commissioner cites, cases in

which the plaintiff had failed to seek any treatment during the relevant period. See

Arnone v. Bowen, 882 F.2d 34, 39 (2d Cir. 1989) (“[T] the Secretary properly attributed

significance to Arnone's failure to seek any medical attention during the crucial 1977–80

period.”); Wilson v. Colvin, No. 6:16-cv-06509-MAT, 2017 WL 2821560 (W.D.N.Y. June

30, 2017), at *6 (“Plaintiff’s allegations of debilitating pain were undermined by her

failure to follow up on the multiple—relatively conservative—treatment options offered to

her such as chiropractic treatment, physical therapy, and epidural injections.”).

       The ALJ’s Decision does not make clear that he considered Alamo’s pain and

pain treatment, or that he based his decision on anything other than his selective

reading of the record. On remand, the ALJ should more clearly consider the plaintiff’s



                                              24
extensive history of pain and explicitly describe the weight that he afforded Alamo’s

subjective complaints of pain.

V.    CONCLUSION

      For the foregoing reasons, Alamo’s Motion to Reverse the Decision of the

Commissioner (Doc. No. 27) is GRANTED. The case is remanded to the Social

Security Administration for further proceedings consistent with this Ruling.

SO ORDERED.

      Dated at New Haven, Connecticut this 3rd day of September, 2019.



                                                        /s/Janet C. Hall
                                                       _____________
                                                       Janet C. Hall
                                                       United States District Judge




                                            25
